Citation Nr: 1530175	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-43 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1960 to June 1974.  

These matters come on appeal before the Board of Veteran's Appeals (Board) from a November 2008 and June 2010 rating decisions by the Department of Veterans Affairs, Regional Office (RO) located in Montgomery, Alabama.  

On both his October 2010 and January 2012 substantive appeals, VA Form-9s, the Veteran indicated his desire to testify before a member of the Board at the RO.  He withdrew his request for a Board hearing in April 2015.  See 38 C.F.R. § 20.704 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have also been reviewed.

The issue of entitlement to increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran failed, without good cause, to report for a May 2012 VA examination to evaluate the severity of his PTSD disability.





CONCLUSION OF LAW

Since the Veteran failed, without good cause, to report for a VA examination that was scheduled in connection with his claim of entitlement to increased rating for PTSD disability, that claim is denied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2001); 38 C.F.R. §§ 3.158, 3.350, 3.352, 3.655 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

 VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim. VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA provided the Veteran with the notice required under the VCAA for his claim for service connection in an August 2008 notice letter.  In that letter, VA also informed the Veteran of how VA establishes disability ratings effective dates.  In light of the foregoing, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to issue additional VCAA notice letters.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service and VA treatment records. 

The Veteran did not report for VA psychiatric examinations to be conducted in September 2008 or May 2012.  In the August 2008 notice letter, the RO informed the Veteran that when a claimant, without good cause, fails to report for an examination, the claim may be denied, and provided the appellant examples of good cause.  Moreover, the RO provided the Veteran with 38 C.F.R. § 3.655 in both the October 2010 statement of the case (SOC) and the October 2012 supplemental statement of the case (SSOC), which advised him that when a claimant fails to report for an examination scheduled in conjunction with an increased rating claim, the claim shall be denied.  The claimant has not presented any reason for his failure to report for the scheduled examinations.  

 The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim. 38 U.S.C.A. § 5103.  There is no further duty to assist the appellant with regard to obtaining a VA examination.

The Board acknowledges that the claims file contains no hard copy of the Veteran's notice of the May 2012 VA examination.  The Court, however, has addressed this matter.  In Kyhn v. Shinseki, 23 Vet. App. 335 (2010), after discussing VA's procedures for scheduling VA examinations and notifying veterans of the time, date and location of the examinations, which does not include placing a "hard" copy of the original letter in the claims folder, the Court rejected the appellant's argument, holding that under the presumption of regularity, the Court will presume that a veteran received notice of the examination.  The Court held, "[a]ccordingly, because the regular practices of VA do not include maintaining a hard copy of the veteran's notice of his/her scheduled VA examination, the absence of any such copy from the claims file cannot be used as evidence to demonstrate that that notice was not mailed."  Id. at 339.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, 18 Vet. App. at 119-120; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Failure to Report of VA examination for Increased Rating Claim

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655 (2012); see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

The Veteran was awarded service-connection for PTSD and assigned an initial 30 percent evaluation in a December 2001 rating decision.  He filed a claim for increased rating for his PTSD disability in July 2008.  The record shows that the Veteran was scheduled for an examination in September 2008, but he failed to report to that examination.  In his February 2009 correspondence, he stated that he was unable to make that examination and he asked to be rescheduled for another VA examination.  The Veteran was rescheduled for a VA examination to evaluate the severity of his PTSD disability in May 2012.  He again failed to report for that examination. 

 In an August 2008 letter, VA informed the Veteran that when a claimant, without good cause, fails to report for an examination, the claim may be denied, and provided the appellant examples of good cause.  The RO provided the Veteran with 38 C.F.R. § 3.655 in both the October 2010 statement of the case and the October 2012 supplemental statement of the case, which advised him that when a claimant fails to report for an examination scheduled in conjunction with an original increased rating claim, the claim shall be denied.  The Veteran has not presented any reason for his failure to report for the scheduled examination.  

There is of record no correspondence or report of contact from the Veteran that provides good cause for his failure to report for the May 2012 VA examination.  Notably, in the June 2015 informal hearing presentation, the Veteran's representative only asserted that the Veteran should be afforded a new VA examination, and he provided no statement of good cause for the Veteran's failure to report to his prior scheduled VA examination. 

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court pointed out that VA must show that a claimant lacked "adequate reason" (see 38 C.F.R. § 3.158(b)), or "good cause" (see 38 C.F.R. § 3.655) for failing to report for a scheduled examination.  In this case, as discussed above, the Veteran has not provided an "adequate reason" or "good cause" for his failure to report to be examined when VA so requested.

The facts in this case are clear.  The Veteran failed to report for a VA examination that was scheduled by the VA.  No good cause or adequate reason has been demonstrated for his failure to be examined. 

The Board is of course aware of due process concerns that may arise in connection with cases, such as this, in which a Veteran's claim is being denied based on his failure to adhere to VA regulations rather than the Board considering evidentiary merits of the issue on appeal.  Cf. Swan v. Brown, 9 Vet. App. 450 (1996).  In this case, as discussed in the Veterans Claims Assistance Act of 2000 section above, the Veteran received specific notice in an August 2008 letter and the October 2010 statement of the case, and the October 2012 supplemental statement of the case as to the consequences of his failure to report for the scheduled VA examination.  It is therefore amply clear that the claimant has been advised of the consequences of his failure to report for the examination.  Moreover, the RO denied the Veteran's claim in part on the basis of his failure to report for the VA examination.  See the October 2012 supplemental statement of the case; Cf.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In short, 38 C.F.R. § 3.655 provides that when a claimant fails to report for an examination that is scheduled in conjunction with a claim for an increase, the claim shall be denied.  As explained above, the Veteran failed to report for the scheduled May 2012 VA examination.  The claim of entitlement to increased rating for PTSD is therefore denied.

ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD disability is denied. 


REMAND

The Veteran seeks entitlement to increased rating for his bilateral hearing loss disability.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claim.  In particular, a remand is needed to afford the Veteran with a new VA examination. 

The record shows that the Veteran's bilateral hearing loss disability was last evaluated by VA in April 2012, which is over three years ago.  In the June 2015 informal hearing presentation, the Veteran's Representative, on the Veteran's behalf, asserted that his disability is progressive in nature and stated the Veteran's desire to have his disability again evaluated by VA.  In any case, the United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In the report of such VA examination, the examiner must fully describe the functional effects caused by the Veteran's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology examination to determine the current severity of his bilateral hearing loss disability.  Audiometric testing and speech discrimination testing should be performed, including the Maryland CNC test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the disparity in the results from the four previous hearing exams.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, an explanation regarding why valid and reliable audiometric data could not be obtain.

2. Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and provided an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


